Exhibit 10.4
SECURED CONVERTIBLE PROMISSORY NOTE
 
 
Effective Date: June 4, 2014
U.S. $1, 105, 000.00

          FOR VALUE RECEIVED, MEDICAN ENTERPRISES, INC., a Nevada corporation
('Borrower'), promises to pay to TYPENEX CO-INVESTMENT, LLC, a Utah limited
liability company, or its successors or assigns ('Lender'), $1,105,000.00 and
any interest, fees, charges and late fees on the date that is seventeen (17)
months after the Purchase Price Date (as defined below) (the 'Maturity Date') in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance (as defined below) (including all Tranches (as defined
below), both Conversion Eligible Tranches (as defined below) and Subsequent
Tranches (as defined below) that have not yet become Conversion Eligible
Tranches) at the rate of ten percent (10%) per annum from the Purchase Price
Date until the same is paid in full. This Secured Convertible Promissory Note
(this 'Note') is issued and made effective as of June 4, 2014 (the 'Effective
Date'). For purposes hereof, the 'Outstanding Balance' of this Note means, as of
any date of determination, the Purchase Price (as defined below), as reduced or
increased, as the case may be, pursuant to the terms hereof for redemption,
conversion or otherwise, plus any original issue discount ('OID'), the Carried
Transaction Expense Amount (as defined below), accrued but unpaid interest,
collection and enforcements costs (including attorneys' fees) incurred by
Lender, transfer, stamp, issuance and similar taxes and fees related to
Conversions (as defined below), and any other fees or charges (including without
limitation late charges) incurred under this Note. This Note is issued pursuant
to that certain Securities Purchase Agreement dated June 4, 2014, as the same
may be amended from time to time (the 'Purchase Agreement'), by and between
Borrower and Lender. All interest calculations hereunder shall be computed on
the basis of a 360-day year comprised of twelve (12) thirty (30) day months,
shall compound daily and shall be payable in accordance with the terms of this
Note. Certain capitalized terms used herein but not otherwise defined shall have
the meaning ascribed thereto in the Purchase Agreement. Certain other
capitalized terms used herein are defined in Attachment 1 attached hereto and
incorporated herein by this reference.
          This Note carries an OID of $100,000.00. In addition, Borrower agrees
to pay $7,500.00 to Lender to cover Lender's legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note, $2,500.00 of which amount was previously
paid to Lender and $5,000.00 of which amount (the 'Carried Transaction Expense
Amount') is included in the initial principal balance of this Note. The purchase
price for this Note shall be $1,000,000.00 (the 'Purchase Price'), computed as
follows: $1,105,000.00 original principal balance, less the OID, less the
Carried Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Secured Investor Notes, the Investor
Notes, and a wire transfer of immediately available funds in the amount of the
Initial Cash Purchase Price (as defined in the Purchase Agreement). For purposes
hereof, the term 'Purchase Price Date' means the date the Initial Cash Purchase
Price is delivered by Lender to Borrower.
          Notwithstanding any other provision contained in this Note, the
conversion by Lender of any portion of the Outstanding Balance shall only be
exercisable in eleven (11) tranches (each, a 'Tranche'), consisting of (i) an
initial Tranche in an amount equal to $170,000.00 and any interest, costs, fees
or charges accrued thereon or added thereto under the terms of this Note and the
other Transaction Documents (as defined in the Purchase Agreement) (the 'Initial
Tranche'), and (ii) ten (10) additional Tranches, each in the amount of
$93,500.00, plus any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (each,
a 'Subsequent Tranche'). The Initial Tranche shall correspond to the Initial
Cash Purchase Price, $15,000.00 of the OID and the Carried Transaction Expense
Amount, and may be converted any time subsequent to the Purchase Price Date. The
first Subsequent Tranche shall correspond to Secured Investor Note #1 and
$8,500.00 of the OID, the second Subsequent Tranche shall correspond to Secured
Investor Note #2 and $8,500.00 of the OID, the third Subsequent Tranche shall
correspond to Secured Investor Note #3 and $8,500.00 of the OID, the fourth
subsequent Tranche shall correspond to Secured Investor Note #4 and

 

--------------------------------------------------------------------------------

 
$8,500.00 of the ODD, the fifth Subsequent Tranche shall correspond to Investor
Note #5 and $8,500.00 of the OID, the sixth Subsequent Tranche shall correspond
to Investor Note #6 and $8,500.00 of the OID, the seventh Subsequent Tranche
shall correspond to Investor Note #7 and $8,500.00 of the OID, the eighth
Subsequent Tranche shall correspond to Investor Note #8 and $8,500.00 of the
OID, the ninth Subsequent Tranche shall correspond to Investor Note #9 and
$8,500.00 of the ODD, the tenth Subsequent Tranche shall correspond to Investor
Note #10 and $8,500.00 of the ODD. Lender's right to convert any portion of any
of the Subsequent Tranches is conditioned upon Lender's payment in full of the
Secured Investor Note or Investor Note, as applicable, corresponding to such
Subsequent Tranche (upon the satisfaction of such condition, such Subsequent
Tranche becomes a 'Conversion Eligible Tranche'). For the avoidance of doubt,
subject to the other terms and conditions hereof, the Initial Tranche shall be
deemed a Conversion Eligible Tranche as of the Purchase Price Date for all
purposes hereunder and may be converted in whole or in part at any time
subsequent to the Purchase Price Date, and each Subsequent Tranche that becomes
a Conversion Eligible Tranche may be converted in whole or in part at any time
subsequent to the first date on which such Subsequent Tranche becomes a
Conversion Eligible Tranche. For all purposes hereunder, Conversion Eligible
Tranches shall be converted (or redeemed, as applicable) in order of the
lowest-numbered Conversion Eligible Tranche. At all times hereunder, the
aggregate amount of any costs, fees or charges incurred by or assessable against
Borrower hereunder, including, without limitation, any fees, charges or premiums
incurred in connection with an Event of Default (as defined below), shall be
added to the lowest-numbered then-current Conversion Eligible Tranche.
          1. Payment: Prepayment. Provided there is an Outstanding Balance, on
each Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Lender Conversion Notice (as
defined below) or an Installment Notice (as defined below) from Lender where the
applicable Conversion Shares have not yet been delivered and so long as no Event
of Default has occurred since the Effective Date (whether declared by Lender or
undeclared), then Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section 1. Any notice of
prepayment hereunder (an 'Optional Prepayment Notice') shall be delivered to
Lender at its registered address and shall state: (y) that Borrower is
exercising its right to prepay this Note, and (z) the date of prepayment, which
shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the 'Optional Prepayment
Date'), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as specified by Lender in writing
to Borrower not more than one (1) Trading Day prior to the Optional Prepayment
Date. If Borrower exercises its right to prepay this Note, Borrower shall make
payment to Lender of an amount in cash (the 'Optional Prepayment Amount') equal
to 125% (the 'Prepayment Premium') multiplied by the Outstanding Balance of this
Note. If Borrower delivers an Optional Prepayment Notice and fails to pay the
Optional Prepayment Amount due to Lender within two (2) Trading Days following
the Optional Prepayment Date, Borrower shall forever forfeit its right to prepay
this Note pursuant to this section.
          2. Security. This Note is secured by that certain Security Agreement
of even date herewith, as the same may be amended from time to time (the
'Security Agreement'), executed by Borrower in favor of Lender encumbering the
Secured Investor Notes and the Investor Notes, as more specifically set forth in
the Security Agreement, all the terms and conditions of which are hereby
incorporated into and made a part of this Note.
2

 

--------------------------------------------------------------------------------

 
          3. Lender Optional Conversion.
                    3.1. Lender Conversion Price. Subject to adjustment as set
forth in this Note, the conversion price for each Lender Conversion (as defined
below) shall be $1.65 (the 'Lender Conversion Price').
                    3.2. Lender Conversions. Lender has the right at any time
after the Purchase Price Date, including without limitation until any Optional
Prepayment Date (even if Lender has received an Optional Prepayment Notice), at
its election, to convert (each instance of conversion is referred to herein as a
'Lender Conversion') all or any part of the Outstanding Balance into shares
('Lender Conversion Shares') of fully paid and non-assessable common stock,
$0.001 par value per share ('Common Stock'), of Borrower as per the following
conversion formula: the number of Lender Conversion Shares equals the amount
being converted (the 'Conversion Amount') divided by the Lender Conversion
Price. Conversion notices in the form attached hereto as Exhibit A (each, a
'Lender Conversion Notice') may be effectively delivered to Borrower by any
method of Lender's choice (including but not limited to facsimile, email, mail,
overnight courier, or personal delivery), and all Lender Conversions shall be
cashless and not require further payment from Lender. Borrower shall deliver the
Lender Conversion Shares from any Lender Conversion to Lender in accordance with
Section 9 below within three (3) Trading Days of Lender's delivery of the Lender
Conversion Notice to Borrower.
                    3.3. Application to Installments. Notwithstanding anything
to the contrary herein, including without limitation Section 8 hereof, Lender
may, in its sole discretion, apply all or any portion of any Lender Conversion
toward any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender's sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the Installment Amount being paid pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.
          4. Defaults and Remedies.
                    4.1. Defaults. The following are events of default under
this Note (each, an 'Event of Default'): (0 Borrower shall fail to pay any
principal when due and payable (or payable by Conversion) hereunder; or (ii)
Borrower shall fail to deliver any Conversion Shares or True-Up Shares (as
defined below) in accordance with the terms hereof; or (iii) Borrower shall fail
to pay any interest, fees, charges, or any other amount when due and payable (or
payable by Conversion) hereunder; or (iv) a receiver, trustee or other similar
official shall be appointed over Borrower or a material part of its assets and
such appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (v) Borrower shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(vi) Borrower shall make a general assignment for the benefit of creditors; or
(vii) Borrower shall file a petition for relief under any bankruptcy, insolvency
or similar law (domestic or foreign); or (viii) an involuntary proceeding shall
be commenced or filed against Borrower; or (ix) Borrower shall become delinquent
in its filing requirements as a fully-reporting issuer registered with the SEC;
or (x) Borrower shall default or otherwise fail to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document, or (xi) Borrower shall fail to timely file all
required quarterly and annual reports and any other filings that are necessary
to enable Lender to sell Conversion Shares or True-Up Shares pursuant to Rule
144; or (xii) any representation, warranty or other statement made or furnished
by or on behalf of Borrower to Lender herein, in any Transaction Document, or
otherwise in connection with the issuance of this Note shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; or (xiii) the occurrence of a Fundamental Transaction without
Lender's prior written consent; or (xiv) Borrower shall fail to maintain the
Share
3

 

--------------------------------------------------------------------------------

 
Reserve as required under the Purchase Agreement; or (xv) Borrower effectuates a
reverse split of its Common Stock without twenty (20) Trading Days prior written
notice to Borrower; or (xvi) any money judgment, writ or similar process shall
be entered or filed against Borrower or any subsidiary of Borrower or any of its
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) calendar days unless otherwise
consented to by Lender, or (xvii) Borrower is not DWAC Eligible.
                    4.2. Remedies. Upon the occurrence of any Event of Default,
Lender may at any time thereafter accelerate this Note by written notice to
Borrower, with the Outstanding Balance becoming immediately due and payable in
cash at the Mandatory Default Amount (as defined hereafter). Notwithstanding the
foregoing, upon the occurrence of any Event of Default, Lender may, at its
option, elect to increase the Outstanding Balance by applying the Default Effect
(as defined below) (subject to the limitation set forth below) via written
notice to Borrower without accelerating the Outstanding Balance, in which event
the Outstanding Balance shall be increased as of the date of the occurrence of
the applicable Event of Default pursuant to the Default Effect, but the
Outstanding Balance shall not be immediately due and payable unless so declared
by Lender (for the avoidance of doubt, if Lender elects to apply the Default
Effect pursuant to this sentence, it shall reserve the right to declare
Outstanding Balance immediately due and payable at any time and no such election
by Lender shall be deemed to be a waiver of its right to declare the Outstanding
Balance immediately due and payable as set forth herein unless otherwise agreed
to by Lender in writing). For purposes hereof, the 'Default Effect' is
calculated by multiplying the Outstanding Balance by 125%, with the resulting
product then becoming the Outstanding Balance under this Note; provided that the
Default Effect may only be applied twice hereunder. Notwithstanding the
foregoing, upon the occurrence of any Event of Default described in clauses
(iv), (v), (vi), (vii) or (viii) of Section 4.1, the Outstanding Balance as of
the date of acceleration shall become immediately and automatically due and
payable in cash at the Mandatory Default Amount, without any written notice
required by Lender. The 'Mandatory Default Amount' means the greater of (i) the
Outstanding Balance (including all Tranches, both Conversion Eligible Tranches
and Subsequent Tranches that have not yet become Conversion Eligible Tranches)
divided by the Installment Conversion Price (as defined below) on the date the
Mandatory Default Amount is either demanded or paid in full, whichever has a
lower Installment Conversion Price, multiplied by the volume weighted average
price (the 'VWAP') on the date the Mandatory Default Amount is either demanded
or paid in full, whichever has a higher VWAP, or (ii) the Default Effect. At any
time following the occurrence of any Event of Default, upon written notice given
by Lender to Borrower, interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law ('Default Interest'). Additionally, following the occurrence of
any Event of Default, Borrower may, at its option, pay any Lender Conversion in
cash instead of Lender Conversion Shares by paying to Lender on or before the
applicable Delivery Date (as defined below) a cash amount equal to the number of
Lender Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender's right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower's failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.
4

 

--------------------------------------------------------------------------------

 
                    4.3. Certain Additional Rights. Notwithstanding anything to
the contrary herein, in the event Borrower fails to make any payment or
otherwise to deliver any Conversion Shares as and when required under this Note,
then (i) the Lender Conversion Price for all Lender Conversions occurring after
the date of such failure to pay shall equal the lower of the Lender Conversion
Price applicable to any Lender Conversion and the Market Price as of any
applicable date of Conversion, and (ii) the true-up provisions of Section 11
below shall apply to all Lender Conversions that occur after the date of such
failure to pay, provided that all references to the 'Installment Notice' in
Section 11 shall be replaced with references to a 'Lender Conversion Notice' for
purposes of this Section 4.3, all references to 'Installment Conversion Shares'
in Section 11 shall be replaced with references to 'Lender Conversion Shares'
for purposes of this Section 4.3, and all references to the 'Installment
Conversion Price' in Section 11 shall be replaced with references to the 'Lender
Conversion Price' for purposes of this Section 4.3.
                    4.4. Cross Default. A breach or default by Borrower of any
covenant or other term or condition contained in any Other Agreements (as
defined below) shall, at the option of Lender, be considered an Event of Default
under this Note, in which event Lender shall be entitled (but in no event
required) to apply all rights and remedies of Lender under the terms of this
Note. 'Other Agreements' means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower's ongoing
business operations. For the avoidance of doubt, all existing and future loan
transactions between Borrower and Lender and their respective affiliates will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of Borrower to Lender.
          5. Unconditional Obligation: No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset (except as set forth in Section 20 below),
deduction or counterclaim of any kind. Borrower hereby waives any rights of
offset it now has or may have hereafter against Lender, its successors and
assigns, and agrees to make the payments or conversions called for herein in
accordance with the terms of this Note.
          6. Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
          7. Rights Upon Issuance of Securities.
                    7.1. Subsequent Equity Sales. Except with respect to
Excluded Securities, if Borrower or any subsidiary thereof, as applicable, at
any time this Note is outstanding, shall sell or issue any Common Stock to
Lender or any third party for a price that is less than the then effective
Lender Conversion Price, then such Lender Conversion Price shall be
automatically reduced and only reduced to equal such lower issuance price.
Except with respect to Excluded Securities, if Borrower or any subsidiary
thereof, as applicable, at any time this Note is outstanding, shall sell or
grant any option to any party to purchase, or sell or grant any right to
reprice, or issue any Common Stock, preferred shares convertible into Common
Stock, or debt, warrants, options or other instruments or securities to Lender
or any third party which are convertible into or exercisable for shares of
Common Stock (together herein referred to as 'Equity Securities'), including
without limitation any Deemed Issuance (as defined herein), at an effective
price per share less than the then effective Lender Conversion Price (such
issuance, together with any sale of Common Stock, is referred to herein as a
'Dilutive Issuance'), then, the Lender Conversion Price shall be automatically
reduced and only reduced to equal such lower effective price per share. If the
holder of any Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices
5

 

--------------------------------------------------------------------------------

 
or otherwise, or due to warrants, options, or rights per share which are issued
in connection with such Dilutive Issuance, be entitled to receive shares of
Common Stock at an effective price per share that is less than the Lender
Conversion Price, such issuance shall be deemed to have occurred for less than
the Lender Conversion Price on the date of such Dilutive Issuance, and the then
effective Lender Conversion Price shall be reduced and only reduced to equal
such lower effective price per share. Such adjustments described above to the
Lender Conversion Price shall be permanent (subject to additional adjustments
under this section), and shall be made whenever such Common Stock or Equity
Securities are issued. Borrower shall notify Lender, in writing, no later than
the Trading Day following the issuance of any Common Stock or Equity Securities
subject to this Section 7.1, indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price, or other pricing
terms (such notice, the 'Dilutive Issuance Notice'). For purposes of
clarification, whether or not Borrower provides a Dilutive Issuance Notice
pursuant to this Section 7.1, upon the occurrence of any Dilutive Issuance, on
the date of such Dilutive Issuance the Lender Conversion Price shall be lowered
to equal the applicable effective price per share regardless of whether Borrower
or Lender accurately refers to such lower effective price per share in any
Installment Notice or Lender Conversion Notice.
                    7.2. Adjustment of Lender Conversion Price upon Subdivision
or Combination of Common Stock. Without limiting any provision hereof, if
Borrower at any time on or after the Effective Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Lender
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision hereof, if Borrower at
any time on or after the Effective Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Lender Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 7.2 shall become effective immediately after
the effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.
                    7.3. Other Events. In the event that Borrower (or any
subsidiary) shall take any action to which the provisions hereof are not
strictly applicable, or, if applicable, would not operate to protect Lender from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then Borrower's board of directors
shall in good faith determine and implement an appropriate adjustment in the
Lender Conversion Price so as to protect the rights of Lender, provided that no
such adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower's board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.
          8. Borrower Installments.
                    8.1. Installment Conversion Price. Subject to the
adjustments set forth herein, the conversion price for each Installment
Conversion (the 'Installment Conversion Price') shall be the lesser of (i) the
Lender Conversion Price, and (ii) 55% (the 'Conversion Factor') of the average
of the three (3) lowest Closing Bid Prices in the twenty (20) Trading Days
immediately preceding the applicable Conversion (the 'Market Price'), provided
that if at any time the average of the three (3) lowest Closing Bid Prices in
the twenty (20) Trading Days immediately preceding any date of measurement is
below $0.75, then in such event the then-current Conversion Factor shall be
reduced to 50% for all future Conversions. Additionally, if at any time after
the Effective Date Borrower is not DWAC Eligible, then
6

 

--------------------------------------------------------------------------------

 
the then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. If at any time after the Effective Date, the Conversion
Shares are not DTC Eligible, then the then-current Conversion Factor will
automatically be reduced by an additional 5% for all future Conversions. For
example, the first time Borrower is not DWAC Eligible, the Conversion Factor for
future Conversions thereafter will be reduced from 55% to 50% for purposes of
this example. Following such event, the first time the Conversion Shares are no
longer DTC Eligible, the Conversion Factor for future Conversions thereafter
will be reduced from 50% to 45% for purposes of this example.
                    8.2. Installment Conversions. Beginning on the date that is
six (6)months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date (each, an 'Installment Date'), Borrower shall
pay to Lender the applicable Installment Amount due on such date, subject to the
provisions of this Section 8. Payments of each Installment Amount may be made
(a) in cash, or (b) by converting such Installment Amount into shares of Common
Stock ('Installment Conversion Shares', and together with the Lender Conversion
Shares, the 'Conversion Shares') in accordance with this Section 8 (each an
'Installment Conversion', and together with Lender Conversions, a 'Conversion')
per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to pay the entire amount of
such Installment Amount in cash if on the applicable Installment Notice Due Date
(defined below) there is an Equity Conditions Failure (as defined below), and
such failure is not waived in writing by Lender. Moreover, in the event Borrower
desires to pay all or any portion of any Installment Amount in cash, it must
notify Lender in writing of such election and the portion of the applicable
Installment Amount it elects to pay in cash not more than twenty-five (25) or
less than fifteen (15) Trading Days prior to the applicable Installment Date. If
Borrower fails to so notify Lender, it shall not be permitted to elect to pay
any portion of such Installment Amount in cash unless otherwise agreed to by
Lender in writing or proposed by Lender in an Installment Notice delivered by
Lender to Borrower. Notwithstanding the foregoing or anything to the contrary
herein, Borrower shall only be obligated to deliver Installment Amounts with
respect to Tranches that have become Conversion Eligible Tranches and shall have
no obligation to pay to Lender any Installment Amount with respect to any
Tranche that has not become a Conversion Eligible Tranche. In furtherance
thereof, in the event Borrower has repaid all Conversion Eligible Tranches
pursuant to the terms of this Note, it shall have no further obligations to
deliver any Installment Amount to Lender unless and until any Subsequent Tranche
that was not previously a Conversion Eligible Tranche becomes a Conversion
Eligible Tranche pursuant to the terms of this Note. Notwithstanding that
failure to repay this Note in full by the Maturity Date is an Event of Default,
the Installment Dates shall continue after the Maturity Date pursuant to this
Section 8 until the Outstanding Balance is repaid in full, provided that Lender
shall, in Lender's sole discretion, determine the Installment Amount for each
Installment Date after the Maturity Date.
                    8.3. Allocation of Installment Amounts. Subject to Section
8.2 regarding an Equity Conditions Failure, for each Installment Date (each, an
'Installment Notice Due Date'), Borrower may elect to allocate the payment of
the applicable Installment Amount between cash and via an Installment
Conversion, by email or fax delivery of a notice to Lender substantially in the
form attached hereto as Exhibit B (each, an 'Installment Notice'), provided,
that to be effective, each applicable Installment Notice must be received by
Lender not more than twenty-five (25) or less than fifteen (15) Trading Days
prior to the applicable Installment Notice Due Date. If Lender has not received
an Installment Notice within such time period, then Lender may prepare the
Installment Notice and deliver the same to Borrower by fax or email. Following
its receipt of such Installment Notice, Borrower may either ratify Lender's
proposed allocation in the applicable Installment Notice or elect to change the
allocation by written notice to Lender by email or fax on or before 12:00 p.m.
New York time on the applicable Installment Date, so long as the sum of the cash
payments and the amount of Installment Conversions
7

 

--------------------------------------------------------------------------------

 
equal the applicable Installment Amount, provided that Lender must approve any
increase to the portion of the Installment Amount payable in cash. If Borrower
fails to notify Lender of its election to change the allocation prior to the
deadline set forth in the previous sentence (and seek approval to increase the
amount payable in cash), it shall be deemed to have ratified and accepted the
allocation set forth in the applicable Installment Notice prepared by Lender. If
neither Borrower nor Lender prepare and deliver to the other party an
Installment Notice as outlined above, then Borrower shall be deemed to have
elected that the entire Installment Amount be converted via an Installment
Conversion. Borrower acknowledges and agrees that regardless of which party
prepares the applicable Installment Notice, the amounts and calculations set
forth thereon are subject to correction or adjustment because of error, mistake,
or any adjustment resulting from an Event of Default or other adjustment
permitted under the Transaction Documents (an 'Adjustment'). Furthermore, no
error or mistake in the preparation of such notices, or failure to apply any
Adjustment that could have been applied prior to the preparation of an
Installment Notice may be deemed a waiver of Lender's right to enforce the terms
of any Note, even if such error, mistake, or failure to include an Adjustment
arises from Lender's own calculation. Borrower shall deliver the Installment
Conversion Shares from any Installment Conversion to Lender in accordance with
Section 9 below on or before each applicable Installment Date.
          9. Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the 'Delivery Date'), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Installment Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Installment Notice, as
applicable), via reputable overnight courier, a certificate representing the
number of shares of Common Stock equal to the number of Conversion Shares to
which Lender shall be entitled, registered in the name of Lender or its
designee. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above.
          10. Conversion Delays. If Borrower fails to deliver Conversion Shares
or True-Up Shares in accordance with the timeframes stated in Sections 3, 8, 9,
or 11, as applicable, Lender, at any time prior to selling all of those
Conversion Shares or True-Up Shares, as applicable, may rescind in whole or in
part that particular Conversion attributable to the unsold Conversion Shares or
True-Up Shares, with a corresponding increase to the Outstanding Balance (any
returned Conversion Amount will tack back to the Purchase Price Date for
purposes of determining the holding period under Rule 144). In addition, for
each Conversion, in the event that Conversion Shares or True-Up Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Conversion or
the True-Up Date (as defined below), as applicable), a late fee equal to the
greater of $500.00 per day and 2% of the applicable Conversion Amount or
Installment Amount, as applicable (but in any event the cumulative amount of
such late fees shall not exceed the applicable Conversion Amount or Installment
Amount) will be assessed for each day after the third Trading Day (inclusive of
the day of the Conversion and the True-Up Date) until Conversion Share or
True-Up Share delivery is made; and such late fee will be added to the
Outstanding Balance (under Lender's and Borrower's expectations that any late
fees charged will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144).
          11. True-Up. On the date that is twenty-three (23) Trading Days (a
'True-Up Date') from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Lender
shall have the right to require Borrower to deliver to Lender additional
Installment Conversion Shares ('True-Up Shares') if the Installment Conversion
Price as of the True-Up Date is less than the Installment Conversion Price used
in the applicable Installment Notice. In such event, Borrower shall deliver to
Lender within three (3) Trading Days of the date Lender delivers
8

 

--------------------------------------------------------------------------------

 
notice of its right to receive True-Up Shares to Borrower (pursuant to a form of
notice substantially in the form attached hereto as Exhibit C) the number of
True-Up Shares equal to the difference between the number of Installment
Conversion Shares that would have been delivered to Lender on the True-Up Date
based on the Installment Conversion Price as of the True-Up Date and the number
of Installment Conversion Shares originally delivered to Lender pursuant to the
applicable Installment Notice. For the avoidance of doubt, if the Installment
Conversion Price as of the True-Up Date is higher than the Installment
Conversion Price set forth in the applicable Installment Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Installment Conversion Shares to
Borrower under any circumstance.
          12. Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the 'Maximum Percentage'), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the 'Ownership Limitation
Shares'. Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term '4.99%'
above shall be replaced with '9.99%' at such time as the Market Capitalization
of the Common Stock is less than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term '4.99%' is replaced with '9.99%'
pursuant to the preceding sentence, such increase to '9.99%' shall remain at
9.99% until increased, decreased or waived by Lender as set forth below. By
written notice to Borrower, Lender may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 61-day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Lender.
          13. Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
          14. Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower's counsel.
          15. Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
9

 

--------------------------------------------------------------------------------

 
          16. Resolution of Disputes.
                    16.1. Arbitration of Disputes. By its acceptance of this
Note, each party agrees to be bound by the Arbitration Provisions set forth as
an Exhibit to the Purchase Agreement
                    16.2. Calculation of Disputes. Notwithstanding the
Arbitration Provisions, in the case of a dispute as to any arithmetic
calculation hereunder, including without limitation calculating the Outstanding
Balance, Lender Conversion Price, Lender Conversion Shares to be delivered,
Installment Conversion Price, Installment Conversion Shares to be delivered, the
Market Price, or the VWAP (collectively, 'Calculations'), Borrower or Lender (as
the case may be) shall submit the disputed determinations or arithmetic
calculations (as the case may be) via facsimile or email with confirmation of
receipt (a) within two (2) Trading Days after receipt of the applicable notice
giving rise to such dispute to Borrower or Lender (as the case may be) or (b) if
no notice gave rise to such dispute, at any time after Lender learned of the
circumstances giving rise to such dispute. If Lender and Borrower are unable to
agree upon such determination or calculation within two (2) Trading Days of such
disputed determination or arithmetic calculation (as the case may be) being
submitted to Borrower or Lender (as the case may be), then Borrower shall,
within two (2) Trading Days, submit via facsimile the disputed Calculation to an
independent, reputable investment bank or accounting firm selected by Lender.
Borrower shall cause the investment bank or accounting firm to perform the
determinations or calculations (as the case may be) and notify Borrower and
Lender of the results no later than ten (10) Trading Days from the time it
receives such disputed determinations or calculations (as the case may be). Such
investment bank's or accounting firm's determination or calculation with respect
to the disputes set forth in this Section 16.2 (as the case may be) shall be
binding upon all parties absent demonstrable error. The investment banker's or
accounting firm's fee for performing such Calculation shall be paid by the
incorrect party, or if both parties are incorrect, by the party whose
Calculation is furthest from the correct Calculation as determined by the
investment banker or accounting firm. In the event Borrower is the losing party,
no extension of the Delivery Date shall be granted and Borrower shall incur all
effects for failing to deliver the applicable Conversion Shares in a timely
manner as set forth in this Note.
          17. Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.
          18. Amendments. The prior written consent of both parties hereto shall
be required for any change or amendment to this Note.
          19. Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
          20. Offset Rights. Notwithstanding anything to the contrary herein or
in any of the other Transaction Documents, (a) the parties hereto acknowledge
and agree that Lender maintains a right of offset pursuant to the terms of the
Secured Investor Notes and the Investor Notes that, under certain circumstances,
permits Lender to deduct amounts owed by Borrower under this Note from amounts
otherwise owed by Lender under the Secured Investor Notes and the Investor
Notes, and (b) in the event of the occurrence of any Investor Note Default (as
defined the Secured Investor Notes, the Investor Notes, or any other note issued
by the initial Lender in connection with the Purchase Agreement), or at any
other time, Borrower shall be entitled to deduct and offset any amount owing by
the initial Lender under the Secured Investor Notes and the Investor Notes, as
applicable, from any amount owed by Borrower under this Note (the 'Borrower
Offset Right'). In the event that Borrower's exercise of the Borrower Offset
Right results in the full satisfaction of Borrower's obligations under this
Note, Lender shall return the original Note to Borrower marked 'cancelled' or,
in the event this Note has been lost, stolen or destroyed,
10

 

--------------------------------------------------------------------------------

 
a lost note affidavit in a form reasonably acceptable to Borrower. For the
avoidance of doubt, Borrower shall not incur any Prepayment Premium set forth in
Section 1 hereof with respect to any portions of this Note that are satisfied by
way of a Borrower Offset Right.
          21. Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
          22. Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled 'Notices.'
[Remainder of page intentionally left blank; signature page follows]
11

 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed
as of the Effective Date.
 
 
 
 
BORROWER:
 
 
 
Medican Enterprises, Inc.
 
 
 
 
BY:
[ex10-4_001.jpg]
 
Name:
Kenneth Williams
 
Title:
CEO

ACKNOWLEDGED. ACCEPTED AND AGREED:
LENDER:
 
 
 
Typenex Co-Investment, LLC
 
 
 
By:
Red Cliffs Investments, Inc., its Manager
 
 
 
 
By.
[ex10-4_002.jpg]
 
 
John M.Fife, President
 

[Signature Page to Secured Convertible Promissory Note]

 

--------------------------------------------------------------------------------

 
ATTACHMENT 1
DEFINITIONS
          For purposes of this Note, the following terms shall have the
following meanings:
          Al. 'Approved Stock Plan' means any stock option plan which has been
approved by the Board of Directors of Borrower, pursuant to which Borrower's
securities may be issued to any employee, officer or director for services
provided to Borrower.
          A2. 'Deemed Issuance' means an issuance of Common Stock that shall be
deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof in the event Borrower fails to deliver Conversion Shares as and
when required pursuant to Sections 3 or 8 of the Note. For the avoidance of
doubt, if Borrower has elected or is deemed under Section 8.3 to have elected to
pay an Installment Amount in Installment Conversion Shares and fails to deliver
such Installment Conversion Shares, such failure shall be considered a Deemed
Issuance hereunder even if an Equity Conditions Failure exists at that time or
other relevant date of determination.
          A3. 'DTC' means the Depository Trust Company.
          A4. 'DTC Eligible' means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender's brokerage firm for the benefit of Lender.
          A5. 'DTC/FAST Program' means the DTC's Fast Automated Securities
Transfer Program.
          A6. 'DWAC' means Deposit Withdrawal at Custodian as defined by the
DTC.
          A7. 'DWAC Eligible' means that (i) Borrower's Common Stock is eligible
at DTC for full services pursuant to DTC's operational arrangements, including
without limitation transfer through DTC's DWAC system, (ii) Borrower has been
approved (without revocation) by the DTC's underwriting department, (iii)
Borrower's transfer agent is approved as an agent in the DTC/FAST Program, (iv)
the Conversion Shares are otherwise eligible for delivery via DWAC; (v) Borrower
has previously delivered all Conversion Shares to Lender via DWAC; and (vi)
Borrower's transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.
          A8. 'Equity Conditions Failure' means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the 'Equity Conditions Measuring Period'), the Common Stock is
listed or designated for quotation (as applicable) on any of The New York Stock
Exchange, NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market, the OTC Bulletin Board, the OTCQX or the OTCQB (each,
an 'Eligible Market') and shall not have been suspended from trading on any such
Eligible Market (other than suspensions of not more than two (2) Trading Days
and occurring prior to the applicable date of determination due to business
announcements by Borrower); (iii) on each day during the Equity Conditions
Measuring Period, Borrower shall have delivered all shares of Common Stock
issuable upon conversion of this Note on a timely basis as set forth in Section
9 hereof and all other shares of capital stock required to be delivered by
Borrower on a timely basis as set forth in the other Transaction Documents; (iv)
any shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating Section 12 hereof (Lender
acknowledges that Borrower shall be entitled to assume that this condition has
been met for all purposes hereunder absent written notice from Lender); (v) any
shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating the rules or regulations
of the Eligible Market on which the Common Stock is then listed or designated
for quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) Borrower shall have no knowledge of any fact
that would reasonably be expected to cause any of the Conversion Shares to not
be freely tradable without the need for registration under any applicable state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (viii) on each day during the Equity Conditions Measuring Period,
Borrower otherwise shall have been in material compliance with each, and shall
not have breached any, term, provision, covenant, representation or warranty of
any Transaction Document; (ix) without limiting clause (viii) above, on each day
during the Equity Conditions Measuring Period, there shall not
Attachment 1 to Secured Convertible Promissory Note, Page 1

 

--------------------------------------------------------------------------------

 
have occurred an Event of Default or an event that with the passage of time or
giving of notice would constitute an Event of Default; (x) on each Installment
Notice Due Date and each Installment Date, the average and median daily dollar
volume of the Common Stock on its principal market for the previous twenty (20)
Trading Days shall be greater than $35,000.00; (xi) the ten (10) day average
VWAP of the Common Stock is greater than $0.10, and (xii) the Common Stock shall
be DWAC Eligible as of each applicable Installment Notice Due Date, Installment
Date or other date of determination.
          A9. 'Excluded Securities' means any shares of Common Stock, options,
or convertible securities issued or issuable (i) in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Purchase Price Date; and (ii) in connection with
mergers, acquisitions, strategic licensing arrangements, strategic business
partnerships or joint ventures, in each case with non-affiliated third parties
and otherwise on an arm's-length basis, the purpose of which is not to raise
additional capital; provided, that such third parties are not granted any
registration rights. Notwithstanding the foregoing, any Common Stock issued or
issuable to raise capital for Borrower or its subsidiaries, directly or
indirectly, in connection with any transaction contemplated by clause (ii)
above, including, without limitation, securities issued in one or more related
transactions or that result in similar economic consequences, shall not be
deemed to be Excluded Securities.
          A10. 'Free Trading' means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender's brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender's brokerage firm and have
been deposited into such clearing firm's account for the benefit of Lender.
          A11. 'Fundamental Transaction' means that (y) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower's Common Stock, or (z) any 'person' or 'group' (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the 'beneficial
owner' (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
          A12. 'Installment Amount' means $92,083.33 ($1,105,000.00 + 12), plus
the sum of any accrued and unpaid interest that has been added to the
lowest-numbered then-current Conversion Eligible Tranche as of the applicable
Installment Date and accrued, and unpaid late charges that have been added to
the lowest-numbered then-current Conversion Eligible Tranche, if any, under this
Note as of the applicable Installment Date, and any other amounts accruing or
owing to Lender under this Note as of such Installment Date; provided, however,
that, if the remaining amount owing under all then-existing Conversion Eligible
Tranches or otherwise with respect to this Note as of the applicable Installment
Date is less than the Installment Amount set forth above, then the Installment
Amount for such Installment Date (and only such Installment Amount) shall be
reduced (and only reduced) by the amount necessary to cause such Installment
Amount to equal such outstanding amount
          A13. 'Market Capitalization of the Common Stock' shall mean the
product equal to (a) the average VWAP of the Common Stock for the immediately
preceding fifteen (15) Trading Days, multiplied by (b) the aggregate number of
outstanding shares of Common Stock as reported on Borrower's most recently filed
Form 10-Q or Form 10-K.
          A14. 'Trading Day' shall mean any day on which the Common Stock is
traded or tradable for any period on the Common Stock's principal market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.
Attachment 1 to Secured Convertible Promissory Note, Page 2

 

--------------------------------------------------------------------------------

 
EXHTBIT A
Typenex Co-investment, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601
 
 
Medican Enterprises, Inc.
Date: _______________
Attn: Kenneth Williams
 
5955 Edmond Street, Suite 102
 
Las Vegas, Nevada 89118
 

LENDER CONVERSION NOTICE
          The above-captioned Lender hereby gives notice to Medican Enterprises,
Inc., a Nevada corporation (the 'Borrower'), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on June 4, 2014
(the 'Note'), that Lender elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Lender Conversion Price set forth below. In the event of a conflict
between this Lender Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
 
 
 
 
A.
Date of Conversion: _______________
 
B.
Lender Conversion #: _______________
 
C.
Conversion Amount: _______________
 
D.
Lender Conversion Price: _______________
 
E.
Lender Conversion Shares: _______________ (C divided by D)
 
F.
Remaining Outstanding Balance of Note: _______________ *
 
G.
Remaining balance of Secured Investor Note(s) and Investor Note(s):
_______________ *
 
H.
Outstanding Balance of Note net of balance of Secured Investor Note(s) and
Investor Notes: _______________ * (F minus G)

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement).
The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):
 
Conversion Amount
Tranche No.
 
 
 
 
 
 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:
 
 
 
 
 
Broken:
 
 
Address:
 
DTC#:
 
 
 
 
Account #:
 
 
 
 
Account Name:
 
 
 
 

          To the extent the Lender Conversion Shares are not able to be
delivered to Lender electronically via the DWAC system, deliver all such
certificated shares to Lender via reputable overnight courier after receipt of
this Lender Conversion Notice (by facsimile transmission or otherwise) to:
Exhibit A to Secured Convertible Promissory Note, Page 1

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sincerely,
 
 
 
 
Lender:
 
 
 
 
 
Typenex Co-Investment, LLC
 
 
 
By: Red Cliffs Investments, Inc., its Manager
 
 
 
By:
 
 
 
John M. Fife, President
 

Exhibit A to Secured Convertible Promissory Note, Page 2

 

--------------------------------------------------------------------------------

 
EXHIBIT B
Medican Enterprises, Inc.
5955 Edmond Street, Suite 102
Las Vegas, Nevada 89118
 
 
Typenex Co-Investment, LLC
Date: _______________
Attn: John Fife
 
303 E. Wacker Dr., Suite 1200
 
Chicago, IL 60601
 

INSTALLMENT NOTICE
The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the 'Lender'), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on June
4, 2014 (the 'Note'), of certain Borrower elections and certifications related
to payment of the Installment Amount of $ _______________ due on
_______________, 201_ (the 'Installment Date'). In the event of a conflict
between this Installment Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Installment Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.
INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE
A. INSTALLMENT CONVERSION
 
 
 
 
A.
Installment Date:_______________, 201_
 
 
 
 
B.
Installment Amount: ______________
 
 
 
 
C.
Portion of Installment Amount Borrower elected to pay in cash: ______________
 
 
 
 
D.
Portion of Installment Amount to be converted into Common Stock: ______________
(B minus C)
 
 
 
 
E.
Installment Conversion Price: ______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)
 
 
 
 
F.
Installment Conversion Shares: ______________ (D divided by E)
 
 
 
 
G.
Remaining Outstanding Balance of Note: ______________*
 
 
 
 
H.
Remaining balance of Secured Investor Note(s) and Investor Note(s):
______________*
 
 
 
 
I.
Outstanding Balance of Note net of balance of Secured Investor Note(s) and
Investor Note(s): ______________* (G minus H)

B. EQUITY CONDITIONS CERTIFICATION
 
 
1.
Market Capitalization of the Common Stock: ______________
 
 
(Check One)
 
2.
Borrower herby certifies that no Equity Conditions Failure exists as of the
Installment Date.
 
 
3.
Borrower hereby gives notice that an Equity Conditions Failure has occurred and
requests a waiver from Lender with respect thereto. The Equity Conditions
Failure is as follows:

Exhibit B to Secured Convertible Promissory Note, Page 1

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
Sincerely,
 
 
 
Borrower:
 
 
 
medican Enterprises, Inc.
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 

Exhibit B to Secured Convertible Promissory Note, Page 2

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601
 
 
Medican Enterprises, Inc.
Date: _______________
Attn: _____________________
 
5955 Edmond Street, Suite 102
 
Las Vegas, Nevada 89118
 

TRUE-UP NOTICE
The above-captioned Lender hereby gives notice to Medican Enterprises, Inc., a
Nevada corporation (the 'Borrower*), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on June 4, 2014
(the 'Note'), of True-Up Conversion Shares related to ___________, 201_ (the
'Installment Date'). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.
TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE
 
 
 
1. TRUE-UP CONVERSION SHARES
 
 
A.
Installment Date: _______________, 201_
 
 
 
 
B.
True-Up Date: _______________, 201_
 
 
 
 
C.
Portion of Installment Amount converted into Common Stock: _______________
 
 
 
 
D.
True-Up Conversion Price: _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)
 
 
 
 
E.
True-Up Conversion Shares: _______________ (C divided by D)
 
 
 
 
F.
Installment Conversion Shares delivered: _______________
 
 
 
 
G.
True-Up Conversion Shares to be delivered: _______________ (only applicable if E
minus F is greater than zero)
 
 
 
2. EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)
 
 
A.
Market Capitalization of the Common Stock: _______________
 
 
 
(Check One)
 
 
B.
_______________ Borrower herby certifies that no Equity Conditions Failure
exists as of the applicable True-Up Date.
 
 
 
 
C.
_______________ Borrower hereby gives notice that an Equity Conditions Failure
has occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

Exhibit C to Secured Convertible Promissory Note, Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sincerely,
 
 
 
Lender:
 
 
 
Typenex Co-Investment, LLC
 
 
By: Red Cliffs Investments, Inc., its Manager
 
 
By:
 
 
 
John M. Fife, President
 
 
 
 
ACKNOWLEDGED AND CERTIFIED BY:
 
 
 
Borrower:
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 

Exhibit C to Secured Convertible Promissory Note, Page 2

 

--------------------------------------------------------------------------------

 